IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-40458
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                   versus

                         LAWRENCE EDWARD FUGATE,

                                                   Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. C-00-CR-396-1
                        --------------------
                            April 5, 2002

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     Lawrence   Edward    Fugate   appeals   his   jury   conviction   for

possession with intent to distribute 605 kilograms of marijuana.

He contends that he was denied a fair trial because of the

prosecutor’s misconduct in suggesting to the jury during its

questioning of Fugate that he bore responsibility for presenting

certain witnesses and in making certain remarks during closing

argument.

     Even if the prosecutor’s questioning was improper, Fugate has

not shown that the questions deprived him of a fair trial as the

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
prejudicial   effect,   if   any,   of   the   questions   was   small,   the

district court stopped the questioning quickly and instructed the

jury as to the proper burden of proof, and there was sufficient

evidence for the jury to find that Fugate was not an unwitting

driver.   See United States v. Anchondo-Sandoval, 910 F.2d 1234,

1237 (5th Cir. 1990); United States v. Andrews, 22 F.3d 1328, 1344

(5th Cir. 1994).

     Nor was there any plain error in the prosecutor’s closing

argument because the district court’s charges to the jury helped

mitigate any prejudicial effect of the prosecutor’s remarks and the

Government put on ample evidence of Fugate’s guilt.              See United

States v. Washington, 44 F.3d 1271, 1279 (5th Cir. 1995); United

States v. Gallardo-Trapero, 185 F.3d 307, 321 (5th Cir. 1999).

Consequently, the conviction is AFFIRMED.




                                     2